department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend x date of formation y state of formation z name of individual dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a domestic professional service limited_liability_company by filing articles of organization on x in the state of y you were formed to provide affordable professional veterinarian services and find homes for abandoned animals your sole member is z an individual your operating_agreement calls for the sole member to share in your net gains and losses upon dissolution after all debts are paid any remaining funds or assets will be distributed to z the sole member your governing body consists of z and z’s assistant both of whom are compensated your veterinary services include physical examinations vaccinations medication and or surgeries when needed eventually abandoned pets will also be taken in medical needs met and permanent homes found any member of the public can use your services your revenue comes from fees for services you charge market rates for all services and have recently slightly increased prices due to low clientele you do not offer fee reductions or waivers however discounts are provided to customers who purchase multiple services or have multiple animals treated law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_69_266 1969_1_cb_151 concerns an organization formed and controlled by a doctor of medicine the organization hired the doctor to conduct research programs consisting of examining and treating patients charging the prevailing fees for services rendered the organization was found not to be exempt under sec_501 of the code revrul_74_194 c b describes an organization formed to prevent cruelty to unwanted animals by preventing the overbreeding of cats and dogs the organization advocated the spaying or neutering of the mixed-breed dog and cat and raised funds to aid pet-owners who desired to spay or neuter their pets but who could not afford the rates charged by veterinarians to perform the operations there is no relationship between any member of the organization and the veterinarians who performed the operations the organization was found to be engaged in the prevention of cruelty to animals and accordingly qualified for exemption from federal_income_tax under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in easter house v u s ct_cl aff'd 846_f2d_78 fed cir the court concluded that adoption services were the primary activity of the organization in deciding that the adoption services were conducted for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the court determined that the organization competed with commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member and dependence on paid employees the court found that the organization was not exempt under sec_501 of the code letter rev catalog number 47630w in 70_tc_352 the court found that a corporation providing counseling services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on for profit the corporation’s primary purpose was not charitable educational or scientific but rather commercial in nature further the court found that the organization’s financing did not resemble that of a typical 501_c_3_organization as it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from the fees for services that it collected those fees were set high enough to recover all projected costs and produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost additionally the corporation did not limit its clientele to organizations that were exempt under sec_501 application of law you meet neither the organizational nor the operational_test of sec_1_501_c_3_-1 contrary to sec_501 of the code your net_earnings inure to the benefit of your sole member z z not only collects a salary but has an interest in all your profits and a right to your assets in the event of your dissolution the purposes for which you are organized providing affordable professional veterinary services and finding homes for abandoned animals are not without further qualification exempt purposes falling under sec_1_501_c_3_-1 furthermore you are an organization of the kind described in sec_1_501_c_3_-1 whose organizing document provides for the distribution upon dissolution of its assets to its members or shareholders you are not operated exclusively for an exempt_purpose because contrary to sec_1 c - d ii you serve a private interest being operated for the benefit of your sole member z like the organization denied exemption in revrul_69_266 you are formed and controlled by an employee charging prevailing prices for his services in a purely commercial manner without a donative element both easter house and b s w group note characteristics that demonstrate commercial operations among these are competitive pricing of services fees as the only source of revenue setting fees to generate a profit no evidence of charging fees below cost and the lack of solicitation of donations you exhibit all of these characteristics hence you are operating in a commercial rather than an exempt manner you do not resemble the organization granted exemption in revrul_74_194 while you pay the fees of unrelated veterinarians for their spaying and neutering services you charge prevailing prices without reductions or waivers just as a for-profit veterinarian would do finally as noted in better business bureau of washington d c the presence of a single but substantial non- exempt_purpose precludes exemption under sec_501 of the code all the above noted factors demonstrate that you operate for a substantial non-exempt purpose conclusion you are organized to provide a private benefit to z in the form of compensation and sharing of earnings you operate in a manner that is indistinguishable from a commercial operation thus you are organized and letter rev catalog number 47630w operated for non-exempt purposes and do not meet the organizational and operational tests required for exemption under sec_501 of the code therefore you are not exempt under this section and donations to you are not deductible if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w d where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
